Title: John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 10 January 1785
From: Adams, John
To: Willink, Van Staphorst, and De la Lande & Fynje


        
          Gentlemen.
          Auteuil near Paris January 10: 1784. [1785]
        
        I have received, with much Pleasure, your Letters of the 20th: and 30th: of December; give me leave to congratulate you, on the flouishing State of your Treasury, which furnishes a very good proof, that the Credit of the United States has much ameliorated since January. 1784 when I was obliged to undertake and undergo all the Hardships and Inconveniences of a Winter Voyage, and Journey, in Packet Boats, Ice boats, and Boors Waggons, in extreme cold weather to prevent Mr: Morris’s Bills from being protested. It is a great Satisfaction to me to reflect, that I have been able, with your assistance to obtain in Holland a Loan of Money for my Country of near Seven Millions of Gilders, a sum very nearly equal to all that was ever lens us by France. Our debt to France, is thirty four Millions of Livres, ten Millions of which were borrowed in Holland, on the Warranty of the States General. you see therefore, that the whole national Debt of the United States in Europe is less than two Millions Sterling. if a Capitalist in Holland compares this with the national Debt of England, or France, or any other Power, and at the same time considers the number of Inhabitants, the Extent, and fertility of Territory, the Advantages for Trade, and above all the rapid Increase of Population, Industry, Agriculture, Commerce, and fisheries, he will soon think his Money safer in the Hands of the United States and American stock, superior to any other.
        For my own Part, I confess, I wish that Congress would borrow Money in Holland to pay off their Debt to France, that they might not owe a shilling any where, but in Holland. This however I say without Authority and it is certain, that Congress will not borrow

Money upon higher Terms, than they pay at present in France, to pay off the French Debt.
        I wait to know how many obligations you have on hand. I have no orders from Congress to open a new Loan, and I fancy I shall never have any to open another upon any other, at least higher Terms, than the first five Millions. But I should be glad to know your Sentiments, whether there is a good Prospect of Success.
        There is one subject, which concerns myself personally, which I beg leave to propose to your Consideration. My Salary at present is so low that it is with the utmost difficulty, that I can live upon it in any kind of Proportion to the public Character I sustain, and therefore I cannot afford to pay a Commission of one per Cent, of Mr: Van den Yver in Paris and Mr: Puller in London, as those Bankers have heretofore charged, and Congress perhaps may be displeased to be charged with such a Commission merely for my Convenience of receiving my Money in London or Paris. You know, Gentlemen that of all the Immense sums that I have borrowed upon my signature for the United States, not one farthing of Benefit accrues to me, and you know how parsimonious I have been of Orders for Money even for necessary public services. So that I should be obliged to you for your advice, whether there is not any Method, by which I may receive my salary and disbursements in Paris or London, as may be most convenient to my Affairs, or whether it will not be better for me to draw Bills upon you, in favour of Bankers or Merchants in London or Paris.
        I accept with a Sensible Pleasure, Gentlemen your kind Compliments of the Season, and in Return, my family joins with me in wishing you and your families all Health, Wealth, and Honour, not only for the year ensuing but for a long course of years after it.
        I remain with sincere sentiments, &c—
      